Preemptive Effect of the Bill Emerson Good Samaritan Food
                          Donation Act
T he Bill Em erson G ood Sam aritan Food D onation Act preem pts state “ good Sam aritan” statutes that
    provide less protection from civil and crim inal liability arising from food donated in good faith
    for distribution to the needy than the Act provides.

                                                                                                    March 10, 1997

                       M   em orandum      O p in io n   fo r t h e    G   eneral     C o u n sel
                                     D epartm ent        of    A g r ic u l t u r e


  You have requested our views on the question whether the Bill Emerson Good
Samaritan Food Donation Act (the “ Act” ), Pub. L. No. 104-210, 110 Stat. 3011
(1996) codified as amended at 42 U.S.C. § 1791 (Supp. II 1996), preempts state
statutes that provide less protection from civil and criminal liability arising from
food donated in good faith for distribution to the needy. We believe that Congress
intended to establish a minimum level of immunity for those engaged in food
donation and distribution. Accordingly, we believe that Congress intended to pre­
empt state “ good Samaritan” statutes that provide less liability protection than
the Act.

                                                          I.

  In order to “ encourage the donation of food and grocery products to nonprofit
organizations for distribution to needy individuals,” the Bill Emerson Good
Samaritan Food Donation Act precludes civil and criminal liability arising from
food donated in good faith, except in cases of gross negligence or intentional
misconduct. 42 U.S.C. §1791. It amended and converted to affirmative law the
Model Good Samaritan Food Donation Act (the “ Model Act” ), 42 U.S.C.
§§12671-12673 (1994), which had been enacted in 1990 to provide states with
model language for revising their existing good Samaritan laws.1 The current Act
provides:

          (1) LIABILITY OF PERSON OR GLEANER. — A person or
          gleaner shall not be subject to civil or criminal liability arising from

   1 Every state and the District of Columbia prior lo 1990 had enacted some form of statutory protection from
liability for food donation and distribution. See H R Rep. No. 104—661, at 2-3 (1996) (citing “ Summary of Good
Samaritan Food Donation Statutes” prepared by Winthrop, Stimson, Putnam and Roberts in 1992 for “ Share Our
Strength,” a non-profit hunger relief organization). These statutes are exceptions to the common law or statutory
rule of strict liability for distributing food or any other defective product, the defective aspect of which causes
injury. Id The statutes vary considerably, however Some provide liability only for gross negligence or intentional
acts, while others impose liability for negligence. Still others limit liability if the donor reasonably inspects the
food at the time of donation and has no actual or constructive knowledge of any defective condition Only one
state has adopted the language m the Model Act. Id.

                                                         55
                           Opinions o f the Office o f Legal Counsel in Volume 21


          the nature, age, packaging, or condition of apparently wholesome
          food or an apparently fit grocery product that the person or gleaner
          donates in good faith to a nonprofit organization for ultimate dis­
          tribution to needy individuals.

          (2) LIABILITY OF NONPROFIT ORGANIZATION. — A non­
          profit organization shall not be subject to civil or criminal liability
          arising from the nature, age, packaging, or condition of apparently
          wholesome food or an apparently fit grocery product that the non­
          profit organization received as a donation in good faith from a per­
          son or gleaner for ultimate distribution to needy individuals.

          (3) EXCEPTION.— Paragraphs (1) and (2) shall not apply to an
          injury to or death of an ultimate user or recipient of the food or
          grocery product that results from an act or omission of the person,
          gleaner, or nonprofit organization, as applicable, constituting gross
          negligence or intentional misconduct.

42 U.S.C. § 1791(c).2

                                                       II.

   As the Supreme Court has observed, preemption is fundamentally a question
of congressional intent. See Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)
( “ [t]he purpose of Congress is the ultimate touchstone in every pre-emption
case” ) (quoting Retail Clerks Int’l A ss’n v. Schermerhorn, 375 U.S. 96, 103
(1963)). In assessing congressional intent, the Court has “ long presumed that Con­
gress does not cavalierly pre-empt state-law causes of action.” Id. In cases where
 “ Congress has ‘legislated . . . in a field which the States have traditionally occu­
pied’ ” the Court “ ‘start[s] with the assumption that the historic police powers
of the States were not to be superseded by the Federal Act unless that was the
clear and manifest purpose of Congress.’ ” Id. (quoting Rice v. Santa Fe Elevator
Corp., 331 U.S. 218, 230 (1947)). It is with this admonition in mind that we
examine the preemptive effect of the Act.
   The Supreme Court has identified three ways in which a federal law may pre­
empt state law.3 First, Congress may preempt state law explicitly in the text of
its statute. See English v. General Elec. Co., 496 U.S. 72, 78 (1990).4 Second,

   2The Act defines a “ gleaner” as ‘‘a person who harvests for free distribution to the needy, or for donation
to a nonprofit organization for ultimate distribution to the needy, an agricultural crop that has been donated by
the owner " 42 U.S.C § 1791(b)(5)
   3See generally Freighthner Corp. v. Myrick, 514 U S 280, 287 (1995), Cipollone v. Liggett Group, In c, 505
U S 504,516-17 (1992)
  4 For example, to expressly preempt state regulation on a particular subject. Congress may provide that ” [n]o
State or political subdivision of a State may establish or continue in effect       any requirement — (1) which is

                                                      56
                Preemptive Effect o f the Bill Emerson Good Samaritan Food Donation Act


Congress may preempt state laws implicitly by demonstrating an intent to occupy
the field exclusively with federal regulation. See Rice, 331 U.S. at 230. Finally,
even where Congress permits concurrent state regulation in a field, such regulation
is preempted to the extent it actually conflicts with federal law. The Supreme
Court has found an actual conflict where “ compliance with both federal and state
regulations is a physical impossibility for one engaged in interstate commerce,”
Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43 (1962),
or where state law “ stands as an obstacle to the accomplishment and execution
of the full purposes and objectives of Congress.” Hines v. Davidowitz, 312 U.S.
52, 67 (1941).
   Although the Act contains no express preemption clause, its purpose is to super­
sede, at least to a certain extent, state good Samaritan statutes. Thus, the question
is to what extent it supersedes those statutes. We believe the Act clearly preempts
state good Samaritan statutes to the extent they provide less liability protection
than federal law — for example, to the extent they permit liability based on evi­
dence of negligence — because such laws literally would “ stand[] as an obstacle
to the accomplishment and execution of the full purposes and objectives of Con­
gress.” Hines, 312 U.S. at 67. As stated above, the express purpose of the Act
is to “ encourage the donation of food and grocery products to nonprofit organiza­
tions for distribution to needy individuals’’ by limiting liability for such activities.
Unless potential donors and distributors are assured that the Act sets an absolute
liability ceiling, they will continue to be deterred by the threat of liability under
state law and will not be encouraged by the Act to donate food. Thus, to have
any effect at all, the Act must preempt state statutes that provide less liability
protection.
   The legislative history of the Act confirms this interpretation. As Representative
Danner explained when introducing the bill in the House,

          the current patchwork of State laws has been cited by many poten­
          tial donors as the principal reason so much food is thrown away
          rather than given to food banks and food pantries for distribution
          to the hungiy. . . .

             Simply put, we need a reasonable nationwide law that eliminates
          confusion and forges a stronger alliance between the public and
          private sectors in this Nation. That is exactly what this bill delivers.
different from or in addition to, any requirement applicable under (federal law] . . . and (2) which relates . .
to any other matter included in a requirement applicable .         under [federal law].” 21 US.C. §360k(a) (1994)
(Federal Food, Drug, and Cosmetic Act, as amended by the Medical Device Amendments), see also 29 US C.
§ 1144(a) (1994) (provision m ERISA preempting “ any and all State laws insofar as they may now or hereafter
relate to any employee benefit plan” ). Congress instead may limit the extent to which states may regulate, by pro­
viding for example that “ [aj State may adopt or continue in force any law, rule, regulation, order, or standard
relating to railroad safety until such time as the Secretary has adopted a rule, regulation, order, or standard covering
the subject matter of such State requirement ” Federal Railroad Safety Act, 45 U.SC §434, repealed by Act of
July 5, 1994, Pub. L No. 103-272, § 7(b), 108 Stat. 1379

                                                          57
                   Opinions of the Office o f Legal Counsel in Volume 21


       The [Act] will establish a uniform national law to protect organiza­
       tions and individuals when they donate food in good faith.

         A business should not have to hire a legal team to interpret
       numerous State laws so that it feels comfortable in contributing
       food to the hungry.

142 Cong. Rec. 17,066 (1996).
   The remarks of other members o f Congress also demonstrated an intent to pre­
empt those state good Samaritan statutes that conflict with the federal standard.
See e.g., H.R. Rep. No. 104-661, at 7 (1996) (“ The bill would preempt civil
and criminal liability laws of state and local governments that deal with the dona­
tion of food and grocery products to nonprofit organizations.” ); 142 Cong. Rec.
21,516 (1996) (statement of Sen. Kennedy) (acknowledging that the Act would
“ diminish the protections afforded by the tort laws” ). Indeed, Representative
Conyers expressed concern about the intended preemptive effect of the Act:

       Although I am supportive o f the impetus behind the legislation —
        encouraging private entities to donate food to nonprofit organiza­
       tions who distribute food to the needy — I question whether pre­
       empting traditional State law prerogatives in this area is desirable
       . . . . [A]ll 50 States have enacted special statutory rights con­
       cerning food donations. Not surprisingly, the States have crafted
       a variety of liability rules — ranging from those who subject all
       negligent parties to liability, to those who limit liability only to
       grossly negligent or intentional acts.

         Unfortunately, with the adoption of this bill, the House will be
       seeking to impose a one-size-fits-all [sic] legal standard for food
       donors . . . .

142 Cong. Rec. 17,067 (1996).
   President Clinton also apparently believed that the Act would preempt con­
flicting state laws. In his signing statement the President observed:

       In working with various private sector donors and food banks . . .
       it has come to light that liability concerns are often an impediment
       to food recovery and donation efforts. Although many States have
       enacted their own “ Good Samaritan” laws to support food
       recovery and donation efforts, many businesses have advised that
       these varying State statutes hinder food donations. This legislation
       will end the confusion regarding liability for food recovery and

                                           58
               Preemptive Effect o f the Bill Emerson Good Samaritan Food Donation Act


         donation operations through uniform definitions in one national
         law.

2 Pub. Papers of William J. Clinton 1737, 1737-38 (1996).
   We believe that the legislative history of the Act, together with its express pur­
pose and the context in which it was enacted, indicate that Congress intended
to establish a “ uniform national law” that displaces conflicting state good Samari­
tan statutes — i.e., those that provide less liability protection than federal law.
There is an argument that Congress intended to go even farther, preempting not
only less protective state statutes but all state good Samaritan laws. Although we
acknowledge that some parts of the legislative history could be read to support
this argument, we find insufficient evidence that Congress intended to preempt
the field. “ Field preemption” does not seem necessary to achieve the congres­
sional goals underlying the Act. The Act should have the desired effect of encour­
aging food donation as long as it assures potential donors that they will not incur
liability for conduct above a certain national level of culpability. The existence
of state standards that provide even greater protection from liability should not
deter food donation; indeed, they may further promote it. Furthermore, as noted
above, the Supreme Court is reluctant to construe preemption broadly in areas
traditionally regulated by the states.5 For these reasons, we decline to interpret
the Act to preempt all state good Samaritan statutes. Rather, we construe the Act
to preempt only those state good Samaritan statutes that furnish less liability
protection than federal law.

                                                                    DAWN E. JOHNSEN
                                                               Acting Assistant Attorney General
                                                                    Office o f Legal Counsel




  5See Medtronic, Inc , 518 U S at 485; Rice 331 U S. at 230

                                                       59